DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 06/07/2021 which amended claims 1, 6, 12, 15, 19, 20 added new claims 21 and 22 and cancelled claims 7 and 9. Claims 1-6, 8 and 10-22 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) in view of Nojima (US 2015/0205189) and as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher).
Regarding Claims 1 and 15, Maeda teaches a light conversion device (Figure 3; Light Source Apparatus 10), comprising: 

Maeda does not expressly disclose that the inorganic binder has a bonding strength of at least 100 psi.
Nojima discloses a light conversion device (Figure 1; Illuminating Device 2), comprising a wavelength conversion element (Figure 2; Fluorescent Light Emitting Element 1) comprising a binder (Figure 2; Adhesive Layer 13) and a phosphor (Figure 2; Phosphor Layer 10); wherein the binder (Figure 2; Adhesive Layer 13) has a sufficient bonding strength (see Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the inorganic binder of Maeda such that the bonding strength is sufficient, based on the disclosure of Nojima, because doing so would maintain the bonding strength with respect to a change in temperature (see Nojima Paragraph [0094]).
Although Maeda as modified by Nojima does not expressly disclose that the inorganic binder has a bonding strength of at least 100 psi, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Maeda teaches that the inorganic binder used within the abovementioned light conversion device is sodium silicate. The Nojima reference in the rejection above is merely utilized to demonstrate that one of ordinary skill in the art 
Regarding Claim 2, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda further discloses the inorganic binder (Figure 2; Binder 6) comprises sodium silicate (see Paragraph [0028]; wherein it is disclosed that the binder 6 includes a crosslinked body of an inorganic material such as sodium silicate).
Regarding Claim 4, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda further discloses the inorganic binder (Figure 2; Binder 6) comprises an inorganic material selected from the group consisting of silicates, aluminates, phosphates, borates, and inorganic sol-gels (see Paragraph [0028]; wherein it is disclosed that the binder 6 includes a crosslinked body of an inorganic material such as sodium silicate).
Regarding Claim 12, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.

Regarding Claim 13, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda further discloses a substrate (Figure 2; Base Material 2) upon which the wavelength conversion element (Figure 2; Phosphor Layer 4) is mounted (see Figure 2), wherein the substrate (Figure 2; Base Material 2) is in the shape of a disk (see Figure 1B), and further comprising a motor (Figure 3; Motor 11A) arranged to rotate the substrate around an axis normal to the substrate (see Paragraph [0037]).
Regarding Claim 14, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda further discloses a light engine (Figure 3; Light Source Apparatus 10), comprising: the light conversion device of claim 1 (see Claim 1 rejection above); and a light source (Figure 3; Light Source Part 12) arranged to expose the light conversion device to light of the excitation wavelength (see Figure 3 and Paragraph [0037]).
Regarding Claim 19, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 15 as detailed above.
Maeda further discloses the inorganic binder (Figure 2; Binder 6) comprises an inorganic material selected from the group consisting of silicates, aluminates, phosphates, borates, and inorganic sol-gels (see Paragraph [0028]; wherein it is disclosed that the binder 6 includes a crosslinked body of an inorganic material such as sodium silicate).

Claims 3, 5, 8, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) as modified by Nojima (US 2015/0205189) and as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher) as applied to claim 1, in view of Kuiper et al (US 2015/0221833; hereinafter referred to as Kuiper).
Regarding Claim 3, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda as modified by Nojima does not expressly disclose that a ratio of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    :                        
                            
                                
                                    N
                                    a
                                
                                
                                    2
                                
                            
                            O
                        
                     is from about 2:1 to about 3.75:1.
Kuiper discloses a light conversion device (Figure 1A; Lighting Unit 100), comprising:
a wavelength conversion element (Figure 1A; Light Conversion Layer 20) configured to absorb light of an excitation wavelength and generate light of an emission wavelength (see Paragraph [0052]), and comprising an inorganic binder and phosphor, wherein a ratio of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    :                        
                            
                                
                                    N
                                    a
                                
                                
                                    2
                                
                            
                            O
                        
                     is from about 2:1 to about 3.75:1 (see Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the ratio of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    :                        
                            
                                
                                    N
                                    a
                                
                                
                                    2
                                
                            
                            O
                        
                     as taught by Maeda as modified by Nojima such that it is from about 2:1 to about 3.75:1 as taught by Kuiper, because doing so would allow for the water glass to serve as a mechanical support/protection during die handling (see Kuiper Paragraph [0070]).
Regarding Claim 5, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.

Kuiper discloses a light conversion device (Figure 1A; Lighting Unit 100), comprising:
a wavelength conversion element (Figure 1A; Light Conversion Layer 20) configured to absorb light of an excitation wavelength and generate light of an emission wavelength (see Paragraph [0052]), wherein a weight ratio of the phosphor to the inorganic binder is from about 1:1 to about 5:1 (see Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the weight ratio of the phosphor to the inorganic binder of Maeda as modified by Nojima such that the weight ratio of the phosphor to the inorganic binder is from about 1:1 to about 5:1, as taught by Kuiper, because doing so would allow for the water glass to serve as a mechanical support/protection during die handling (see Kuiper Paragraph [0070]).
Regarding Claim 8, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda does not expressly disclose that the inorganic binder is capable of withstanding temperatures greater than 200 ̊ C.
Kuiper discloses a light conversion device (Figure 1A; Lighting Unit 100), comprising:
a wavelength conversion element (Figure 1A; Light Conversion Layer 20) configured to absorb light of an excitation wavelength and generate light of an emission wavelength (see Paragraph [0052]), wherein the inorganic binder is capable of withstanding temperatures greater than 200 ̊ C (see Paragraph [0059]; wherein it is disclosed that the silicate layers are cured at 250 ̊ C which is well below the temperature that luminescent materials can stand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the inorganic binder of Maeda such that the inorganic binder is capable of withstanding temperatures greater than 200 ̊ C, as taught by Kuiper, because doing so would produce a silicate layer coating which is highly durable against water and                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                     uptake (see Kuiper Paragraph [0059]).
Regarding Claim 10, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda as modified by Nojima does not expressly disclose that the inorganic binder has a curing temperature of from about 100 ̊ C to about 500 ̊ C.
Kuiper discloses a light conversion device (Figure 1A; Lighting Unit 100), comprising:
a wavelength conversion element (Figure 1A; Light Conversion Layer 20) configured to absorb light of an excitation wavelength and generate light of an emission wavelength (see Paragraph [0052]), wherein the inorganic binder has a curing temperature of from about 100 ̊ C to about 500 ̊ C (see Kuiper Paragraph [0059]; wherein it is disclosed that the silicate layers are cured at 250 ̊ C which is well below the temperature that luminescent materials can stand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the inorganic binder of Maeda such that the inorganic binder has a curing temperature of from about 100 ̊ C to about 500 ̊ C, as                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                     uptake (see Kuiper Paragraph [0059]).
Regarding Claim 17, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 15 as detailed above.
Maeda as modified by Nojima does not expressly disclose curing the inorganic binder.
Kuiper discloses a method for making a phosphor element (Figure 1A), comprising:
applying a wavelength conversion element (Figure 1A; Light Conversion Layer 20) comprising an inorganic binder and a phosphor (see Paragraph [0052]; wherein it is disclosed that the light conversion layer 20 comprises a water glass matrix with luminescent particles 55) to a substrate (see Figure 1A), and further comprising curing the inorganic binder (see Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of making a phosphor wheel, taught by Maeda as modified by Nojima, such that the step of curing the inorganic binder is included, as taught by Kuiper, because doing so would produce a silicate layer coating which is highly durable against water and                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                     uptake (see Kuiper Paragraph [0059]).
Regarding Claim 18, Maeda as modified by Nojima and as evidenced by Pitcher and Kuiper discloses the limitations of claim 17 as detailed above.
Kuiper further discloses the inorganic binder is cured at a temperature of from about 100 ̊ C to about 500 ̊ C (see Kuiper Paragraph [0059]; wherein it is disclosed that .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) as modified by Nojima (US 2015/0205189) and as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher) as applied to claim 1, in view of Yuan et al (US 2012/0201030; hereinafter referred to as Yuan).
Regarding Claim 6, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda further discloses the inorganic binder (Figure 2; Binder 6) is substantially optically transparent (see Figure 2 and Paragraphs [0033]-[0034]; wherein excitation light EL passes through binder 6).
Maeda as modified by Nojima does not expressly disclose that the inorganic binder has a light transmittance of at least 80%.
Yuan discloses a light conversion device (Figure 2; Light Source 16), comprising:
a wavelength conversion element (Figure 2; Phosphor Material Region 76) comprising a binder and a phosphor (see Paragraph [0060]); wherein the binder has a light transmittance of at least 80% (see Paragraph [0060]; wherein it is disclosed that the binder has a transmittance of at least 0.9 over the visible spectrum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the inorganic binder of Maeda as modified by Nojima such that the inorganic binder has a light transmittance of at least 80%, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) as modified by Nojima (US 2015/0205189) and as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher) as applied to claim 1, in view of Mochizuki (US 2015/0188007).
Regarding Claim 11, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 1 as detailed above.
Maeda as modified by Nojima does not expressly disclose that the inorganic binder has a viscosity of from about 0 cP to about 2000 cP.
Mochizuki discloses a light conversion device (Figure 2B), comprising:
a wavelength conversion element (Figure 2B; Sealing Layer 6) comprising an inorganic binder and a phosphor (see Figure 2B and Paragraph [0126]); wherein the inorganic binder has a viscosity of from about 0 cP to about 2000 cP (see Paragraph [0122]; wherein it is disclosed that the viscosity of the binder type sealing agent is preferably 10 to 1000 cP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the inorganic binder of Maeda as modified by Nojima such that the inorganic binder has a viscosity of from about 0 cP to about 2000 cP, as taught by Mochizuki, because doing so would prevent the binder type sealing agent from flowing away during the application of a sealing layer and also would .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) as modified by Nojima (US 2015/0205189) and as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher) as applied to claim 15, in view of Hartwig (US 2014/0022760).
Regarding Claim 16, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claim 15 as detailed above.
Maeda as modified by Nojima does not expressly disclose that the wavelength conversion element is applied to the substrate by dispensing, spraying, brushing, or silk printing.
Hartwig discloses a method for making a phosphor wheel, comprising: applying a wavelength conversion element to a substrate (see Paragraph [0014]), wherein the wavelength conversion element is applied to the substrate by dispensing, spraying, brushing, or silk printing (see Paragraph [0014]; wherein it is disclosed that the phosphors are applied to a metal or plastic substrate, for instance by dispensing, bursting, blade coating, spreading or spraying of a phosphor suspension).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of constructing a phosphor wheel taught by Maeda as modified by Nojima by incorporating a step wherein the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) in view of Nojima (US 2015/0205189) as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher) and in view of Kitano et al (US 2014/0211170; hereinafter referred to as Kitano).
Regarding Claim 20, Maeda discloses a laser projection display system (Figure 3; Light Source Apparatus 10), comprising: a laser light (Figure 3; Light Source Part 12); and 
a phosphor wheel (Figure 3; Light Emitting Element 1A) comprising: a substrate (Figure 2; Base Material 2); and 
a wavelength conversion element (Figure 2; Phosphor Layer 4) configured to absorb light of an excitation wavelength and generate light of an emission wavelength (see Paragraph [0030]), and comprising an inorganic binder (Figure 2; Binder 6) and a phosphor (Figure 2; Phosphor Particle 5).
Maeda does not expressly disclose that the laser light has a power of from about 60W and about 300W or that the inorganic binder has a bonding strength of at least 100 psi.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the laser light of Maeda such that the laser light has a power of from about 60W and about 300W, as taught by Kitano, because doing so would ensure the long-term reliability of the phosphor wheel (see Kitano Paragraph [0061]).
Maeda as modified by Kitano does not expressly disclose that the inorganic binder has a bonding strength of at least 100 psi.
Nojima discloses a light conversion device (Figure 1; Illuminating Device 2), comprising a wavelength conversion element (Figure 2; Fluorescent Light Emitting Element 1) comprising a binder (Figure 2; Adhesive Layer 13) and a phosphor (Figure 2; Phosphor Layer 10); wherein the binder (Figure 2; Adhesive Layer 13) has a sufficient bonding strength (see Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the inorganic binder of Maeda as modified by Kitano such that the bonding strength is sufficient, based on the disclosure of Nojima, because doing so would maintain the bonding strength with respect to a change in temperature (see Nojima Paragraph [0094]).
Although Maeda as modified by Kitano and Nojima does not expressly disclose that the inorganic binder has a bonding strength of at least 100 psi, it has been held that 
Furthermore, Maeda teaches that the inorganic binder used within the abovementioned light conversion device is sodium silicate. The Nojima reference in the rejection above is merely utilized to demonstrate that one of ordinary skill in the art would have found it obvious to optimize the bonding strength of the binder used not to replace the sodium silicate binder taught by Maeda. Sodium silicate is a compound which is known to be capable of producing exceptional bonding strengths. This fact is evidenced in at least Column 6, Lines 9-16 of Pitcher which details that a sodium silicate binder could be expected to produce a 40-100 psi strength range. Thereby, it is a known fact that the sodium silicate binder taught by Maeda is capable of producing a bonding strength of at least 100 psi as claimed. Therefore, the aforementioned claim limitation is not novel and would have been obvious to one having ordinary skill in the art.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2015/0276177; hereinafter referred to as Maeda) in view of Nojima (US 2015/0205189) as evidenced by Pitcher et al (US 4,922,991; hereinafter referred to as Pitcher) and in view of Kanzaki et al (US 2020/0048546; hereinafter referred to as Kanzaki).
Regarding Claims 21 and 22, Maeda as modified by Nojima and as evidenced by Pitcher discloses the limitations of claims 1 and 15 as detailed above.

Kanzaki discloses a light conversion device (Figure 2D), comprising: a wavelength conversion element (Figure 2D; LED Package 13) that comprises one or more fillers and one or more dispersants (see Paragraph [0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion element of Maeda as modified by Nojima such that the wavelength conversion element further comprises one or more fillers and one or more dispersants, as taught by Kanzaki, because doing so would aid in producing a light source unit capable of offering both higher brightness and enhanced color reproducibility (see Kanzaki Paragraph [0018]).

Response to Arguments
Applicant's arguments filed 06/06/2021 have been fully considered but they are not persuasive.
The applicant alleges on pages 5-9 that Maeda does not teach, suggest or render obvious that the bonding strength of the inorganic binder is at least 100 psi. 
The examiner respectfully disagrees with the arguments presented by the applicant for the reasons stated below. 
While the examiner concedes that Maeda does not expressly disclose that the inorganic binder has a bonding strength of at least 100 psi, it has been held that where 
Furthermore, Maeda teaches that the inorganic binder used within the abovementioned light conversion device is sodium silicate. The Nojima reference in the rejection above is solely utilized to demonstrate that one of ordinary skill in the art would have found it obvious to optimize the bonding strength of the binder used, not as a means to replace the sodium silicate binder taught by Maeda. Sodium silicate is a compound which is known to be capable of producing exceptional bonding strengths. This fact is evidenced in at least Column 6, Lines 9-16 of Pitcher which details that a sodium silicate binder could be expected to produce a 40-100 psi strength range. Thereby, it is a known fact that the sodium silicate binder taught by Maeda is capable of producing a bonding strength of at least 100 psi as claimed. Therefore, the aforementioned claim limitation is not novel and would have been obvious to one having ordinary skill in the art.
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882